An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

ANTHONY DEWANE BAILEY, No. 68423
Petitioner,

 ‘ FILED

CLERK OF THE EIGHTH JUDICIAL

DISTRICT COURT, SEPI 1 2015
ngimm mam: P; LENDEth

CLERK; (3:7 SUPREME COURT

 
    

BY

ORDER DENYING PETITION FOR
WRIT OF MANDAll/IUS OR PROHIBITION

IBEMTYEEER"

This pm se writ petition seeks assistance in nbtaining a

Farensic Lab, which was a named defendant in petitioner’s cdmplaint filed
in Eighth Judicial District Court Case No. AGSB’MD. As this court noted
in petitioner’s previous appeal in that case, the district court dismissed
petitioneras complaint in its entirety on June 4} 2014, which coﬁstituted a
ﬁnai adjudicatiun (if that case. See Bailey 2). Clark Cnty., Becket No.
@5913 (Order of Afﬁrmance, April 17, 2015). For this. reasan, among
athers, petitioner is not entitled, to a defauIt judgment against LVMPD
Furensic Lab. Accordinegg we
ORDER the petition DENIED.



default judgment'againat the Las Vegas ‘Metmpolitan Police Department
1
raiguirre

2"}.  ,J.  —.~ 
Bangles Cherry "

cc: Anthony Dewanc Bailey
Attorney GeneraUCai-son City
5“"“‘“‘G”“’*T Eighth District Court Clerk

OF
NEVADA

 

(a; Wm  ‘ I